PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314




In re Application of Kenta Yamabe 
Appl No.: 16/650,224
Filed: 24 Mar 2020
For:  POWER CONVERSION SYSTEM
::::::::







DECISION GRANTING PETITION
37 CFR 1.181



This is a decision on the petition under 37 C.F.R. 1.181, filed October 05, 2021, requesting the Examiner to consider document (AW) cited in a first Information Disclosure Statement filed on March 24, 2020, and document (AW) cited in a second Information Disclosure Statement filed on February 24, 2021.

A review of the record shows that the Examiner failed to initial the document (AW), an International Search Report issued September 11, 2018 in PCT/JP2018/028094 with English Language, listed on the Information Disclosure Statement filed on March 24, 2020, as considered. The record also shows that the Examiner failed to initial the document (AW), an Indian Office Action issued December 31, 2020, in Indian Patent Application No. 202017016368 with English Language, listed on the Information Disclosure Statement filed on February 24, 2021, as considered. However, it appears that this was an oversight as all other listed references were initialed and documents (AW) were not crossed through as being improper.

Therefore, though the references were considered by the examiner during prosecution, Information Disclosure Statements with the appropriate initialing and signature will be mailed so that the references will appear on the cover of the issued patent.

Accordingly, the petition is GRANTED.

/BUMSUK WON/_______________________
Bumsuk Won, Acting Director 
Technology Center 2800
Circuits

BW:jf,jw

/JENNY L WAGNER/TQAS, Art Unit 2800